t c memo united_states tax_court carolyn d hemrick petitioner v commissioner of internal revenue respondent docket no filed date carolyn d hemrick pro_se lynn m curry for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the sole issue for decision is whether pursuant to sec_72 petitioner is liable for a 10-percent additional tax on early distributions from her federal employees’ thrift_savings_plan tsp account background the parties have stipulated some facts which are so found when she petitioned the court petitioner resided in florida in petitioner took a civil service position in the u s air force reserve in she was working full time in this position at night and serving in the florida air national guard one weekend a month when she began working a day job as an operations supervisor for mercedes-benz usa l l c in petitioner was discharged from military duty upon a certification of medical disqualification for worldwide duty because of a medication she was taking upon losing her military membership she was relieved of her civil service job she withdrew the dollar_figure of funds in her tsp account petitioner had not attained age during her taxable_year she has continued working at mercedes-benz usa l l c earning more than she did in her civil service job on her form_1040 u s individual_income_tax_return petitioner included the dollar_figure of tsp distributions in gross_income by notice_of_deficiency respondent determined that 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year at issue petitioner owed a 10-percent additional tax on these tsp distributions discussion sec_72 generally imposes a 10-percent additional tax on early distributions from a qualified_retirement_plan the tsp is a qualified_retirement_plan see sec_4974 sec_7701 dollander v commissioner tcmemo_2009_187 it is undisputed that petitioner’s tsp distributions of dollar_figure were early distributions made before she had attained the age of years imposition of the 10-percent additional tax is subject_to various exceptions see sec_72 at issue is the exception in sec_72 pertaining to distributions that are attributable to an employee’s being disabled within the meaning of sec_72 which provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require 2one exception which the parties have not discussed pertains to distributions made to an employee after separation_from_service after attaining age sec_72 this exception is inapplicable to petitioner’s tsp distributions because she had not attained age in taxable_year petitioner does not contend that she was ever functionally disabled or that her health problems have in any way prevented her from holding gainful employment to the contrary she testified forthrightly i’m not disabled today i wasn’t disabled the day i got out i’ve been working ever since and i continue to work petitioner’s contention as best we understand it is that when she lost her membership in the florida air national guard its personnel department advised her that she could withdraw her tsp funds without penalty and provided her documentation for this penalty-free treatment that documentation which petitioner has offered into evidence consists of a single photocopied paragraph captioned disability retirement under pl special provisions this document appears to pertain to amendments to the civil service retirement act u s c secs relating to the conditions pursuant to which national guard personnel may be administratively granted disability retirement we have no reason to question petitioner’s honesty or veracity as to the advice she may have received unfortunately for her however neither that advice nor the documentation she has presented affords her any relief in this proceeding in the first instance the documentation upon which she relies does not purport to address the taxation of tsp distributions moreover even if it did it would not affect the tax treatment under the internal_revenue_code see sec_7701 no provision of law not contained in this title the internal_revenue_code shall apply for purposes of determining the treatment under this title of the thrift_savings_fund or any contribution to or distribution from such fund inasmuch as petitioner concedes that she is not disabled within the meaning of sec_72 and has not asserted or established that any other exception to the general_rule of sec_72 applies her early tsp withdrawals are subject_to the 10-percent additional tax to reflect the foregoing decision will be entered for respondent
